UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of November 14, 2013 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), September 30, 2013 and June 30, 2013 1 Condensed Consolidated Statements of Operations (unaudited), Three Months Ended September 30, 2013 and 2012 2 Condensed Consolidated Statements of Comprehensive Loss (unaudited), Three Months Ended September 30, 2013 and 2012 3 Condensed Consolidated Statements of Changes in Equity (unaudited), Year ended June 30, 2013 and Three Months Ended September 30, 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited), Three Months Ended September 30, 2013 and2012 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2013, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2013 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K/A, which was filed with the Securities and Exchange Commission on September 30, 2013. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets September 30, 2013 (Unaudited) June 30, 2013 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories Prepaid expenses and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series B redeemable convertible preferred stock ($0.01 par value, $1,000 face value) 10,000,000 authorized, 3,000 and 0 shares issued and outstanding, preference in liquidation of $6,002,499 as of September 30, 2013 30 - Common stock ($0.01 par value); 150,000,000 authorized, 17,707,760 shares issued and outstanding as of September 30, 2013 and June 30, 2013 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations Three months ended September 30, Revenues Product sales $ $ Engineering and development - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) ) Other Income (Expense) Equity in loss of investee company ) ) Interest income Interest expense ) ) Other income (expense) - Total Other Income (Expense) ) ) Loss before provision (benefit) for Income Taxes ) ) Provision (benefit) for Income Taxes ) - Net loss ) ) Net loss attributable to noncontrolling interest Net Loss Attributable to ZBB Energy Corporation ) ) Preferred Stock Dividend ) - Net Loss Attributable to Common Shareholders $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) Weighted average shares-basic and diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Comprehensive Loss Three months ended September 30, Net loss $ ) $ ) Foreign exchange translation adjustments ) Comprehensive loss ) ) Net loss attributable to noncontrolling interest Comprehensive Loss Attributable to ZBB Energy Corporation $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Equity Series B Preferred Stock Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Shares Amount Shares Amount Balance: July 1, 2012 - - $ $ $ ) $ ) $ Net loss ) ) Net translation adjustment ) Issuance of common stock, net of costs and underwriting fees Stock-based compensation Issuance of subsidiary shares to noncontrolling interest Balance: June 30, 2013 - - ) ) Net loss ) ) Net translation adjustment ) Stock-based compensation Issuance of preferred stock, net of costs and underwriting fees 30 Issuance of warrants Issuance of warrants to underwriter Balance: September 30, 2013 $ 30 $ $ $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 4 ZBB Energy Corporation Condensed Consolidated Statements of Cash Flows Three months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Equity in loss of investee company Amortization of discounts and debt issuance costs on notes payable - Changes in assets and liabilities Accounts receivable ) ) Inventories ) Prepaids and other current assets ) Refundable income taxes ) ) Accounts payable Accrued compensation and benefits ) Accrued expenses Customer deposits ) Net cash used in operating activities ) ) Cash flows from investing activities Expenditures for property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayments of bank loans and notes payable ) ) Proceeds from issuance of preferred stock and warrants Preferred stock issuance costs ) Proceeds from issuance of common stock - Common stock issuance costs - ) Proceeds from noncontrolling interest - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 5 ZBB ENERGY CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) September 30, 2013 NOTE 1 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business ZBB Energy Corporation (“ZBB,” “we,” “us,” “our” or the “Company”) develops and manufactures distributed energy storage solutions based upon the Company’s proprietary zinc bromide rechargeable electrical energy storage technology and proprietary power electronics systems.A developer and manufacturer of modular, scalable and environmentally friendly power systems (“ZBB EnerSystem” and related products); ZBB was incorporated in Wisconsin in 1998 and is headquartered in Wisconsin, USA with offices also located in Perth, Western Australia. The Company provides advanced electrical power management platforms targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization.The Company has developed a portfolio of intelligent power management platforms that directly integrate multiple renewable and conventional onsite generation sources with rechargeable zinc bromide flow batteries and other storage technology. The Company also offers advanced systems to directly connect wind and solar equipment to the grid and systems that can form various levels of micro-grids, hybrid vehicle control systems, and power quality regulation solutions. Together, these platforms provide a wide range of renewable energy system solutions in global markets for utility, governmental, commercial, industrial and residential customers. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries: Tier Electronics LLC which operates manufacturing facilities in Menomonee Falls, Wisconsin; ZBB Energy Pty Ltd. (formerly known as ZBB Technologies, Ltd.) which has an advanced engineering and development facility in Perth, Australia; and its sixty percent owned subsidiary ZBB PowerSav Holdings Limited located in Hong Kong which was formed in connection with the Company’s investment in a China joint venture. Interim Financial Data The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of adjustments of a normal and recurring nature) considered necessary for fair presentation of the results of operations have been included. Operating results for the three month period ended September 30, 2013 are not necessarily indicative of the results that might be expected for the year ending June 30, 2014. The condensed consolidated balance sheet at June 30, 2013 has been derived from audited financial statements at that date, but does not include all of the information and disclosures required by US GAAP. For a more complete discussion of accounting policies and certain other information, refer to the Company’s annual report filed on Form 10-K/A for the fiscal year ended June 30, 2013. Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and it’s wholly and majority-owned subsidiaries and have been prepared in accordance with U.S. GAAP. All significant intercompany accounts and transactions have been eliminated upon consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents.The Company maintains its cash deposits in fully insured accounts at financial institutions predominately in the United States, Australia, and Hong Kong.The Company has not experienced any losses in such accounts. Restricted Cash on Deposit The Company had $60,000 in restricted cash on deposit as of September 30, 2013 and June 30, 2013, as collateral for certain credit arrangements. 6 Accounts Receivable The Company records allowances for doubtful accounts based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions.The Company writes off accounts receivable against the allowance when they become uncollectible.Accounts receivable include no allowance for doubtful accounts as of September 30, 2013 and June 30, 2013 as management has concluded all outstanding balances are expected to be collected in full. Inventories Inventories are stated at the lower of cost or market. Cost is computed using standard cost, which approximates actual cost, on a first-in, first-out basis. The Company provides inventory write-downs based on excess and obsolete inventories determined primarily by future demand forecasts. The write-down is measured as the difference between the cost of the inventory and market based upon assumptions about future demand and charged to the provision for inventory, which is a component of cost of sales. At the point of the loss recognition, a new, lower cost basis for that inventory is established, and subsequent changes in facts and circumstances do not result in the restoration or increase in that newly established cost basis. Property, Plant and Equipment Land, building, equipment, computers and furniture and fixtures are recorded at cost.Maintenance, repairs and betterments are charged to expense as incurred. Depreciation is provided for all plant and equipment on a straight-line basis over the estimated useful lives of the assets.The estimated useful lives used for each class of depreciable asset are: Estimated Useful Lives Manufacturing equipment 3 - 7 years Office equipment 3 - 7 years Assets held for lease 18 months Building and improvements 7 - 40 years The Company completed a review of the estimated useful lives of specific assets during the quarter ended September 30, 2013 and determined that there were no changes in the estimated useful lives of assets. Investment in Investee Company Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Whether or not the Company exercises significant influence with respect to an investee depends on an evaluation of several factors including, among others, representation on the investee company’s board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the investee company. Under the equity method of accounting, an investee company’s accounts are not reported in the Company’s consolidated balance sheets and statements of operations; however, the Company’s share of the earnings or losses of the investee company is reflected in the caption ‘‘Equity in loss of investee company” in the consolidated statements of operations. The Company’s carrying value in an equity method investee company is reported in the caption ‘‘Investment in investee company’’ in the Company’s consolidated balance sheets. When the Company’s carrying value in an equity method investee company is reduced to zero, no further losses are recorded in the Company’s consolidated financial statements unless the Company guaranteed obligations of the investee company or has committed additional funding. When the investee company subsequently reports income, the Company will not record its share of such income until it equals the amount of its share of losses not previously recognized. Intangible Assets Intangible assets generally result from business acquisitions.The Company accounted for the acquisition of substantially all of the net assets of Tier Electronics LLC by assigning the purchase price to identifiable tangible and intangible assets and liabilities.Assets acquired and liabilities assumed were recorded at their estimated fair values.Intangible assets consist of a non-compete agreement, license agreement, and trade secrets. Amortization is recorded for intangible assets with determinable lives. Intangible assets are amortized using the straight-line method over the three year estimated useful lives of the respective assets. 7 Goodwill Goodwill is recognized as the excess cost of an acquired entity over the net amount assigned to assets acquired and liabilities assumed. Goodwill is not amortized but reviewed for impairment annually as of June 30 or more frequently if events or changes in circumstances indicate that its carrying value may be impaired.These conditions could include a significant change in the business climate, legal factors, operating performance indicators, competition, or sale or disposition of a significant portion of a reporting unit. The first step of the impairment test requires the comparing of a reporting unit’s fair value to its carrying value. If the carrying value is less than the fair value, no impairment exists and the second step is not performed. If the carrying value is higher than the fair value, there is an indication that impairment may exist and the second step must be performed to compute the amount of the impairment. In the second step, the impairment is computed by estimating the fair values of all recognized and unrecognized assets and liabilities of the reporting unit and comparing the implied fair value of reporting unit goodwill with the carrying amount of that unit’s goodwill.The Company determined fair value as evidenced by market capitalization, and concluded that there was no need for an impairment charge as of September 30, 2013 and June 30, 2013. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test annually for impairment. The ASU is limited to goodwill and does not amend the annual requirement for testing other indefinite-lived intangible assets for impairment. We adopted this ASU as of our 2012 goodwill impairment testing. The ASU did not have any impact on our consolidated financial statements or the resulting impairment testing for the fiscal years ended 2013 and 2012. Impairment of Long-Lived Assets In accordance with FASB ASC Topic 360, "Impairment or Disposal of Long-Lived Assets," the Company assesses potential impairments to its long-lived assets including property, plant and equipment and intangible assets when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. If such an indication exists, the recoverable amount of the asset is compared to the asset’s carrying value. Any excess of the asset’s carrying value over its recoverable amount is expensed in the statement of operations. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate.Management has determined that there were no long-lived assets impaired as of September 30, 2013 and June 30, 2013(see Notes 5 and 6). Warranty Obligations The Company typically warrants its products for twelve months after installation or eighteen months after date of shipment, whichever first occurs. Warranty costs are provided for estimated claims and charged to cost of product sales as revenue is recognized.Warranty obligations are also evaluated quarterly to determine a reasonable estimate for the replacement of potentially defective materials of all energy storage systems that have been shipped to customers. While the Company actively engages in monitoring and improving its evolving battery and production technologies, there is only a limited product history and relatively short time frame available to test and evaluate the rate of product failure.Should actual product failure rates differ from the Company’s estimates, revisions are made to the estimated rate of product failures and resulting changes to the liability for warranty obligations.In addition, from time to time, specific warranty accruals may be made if unforeseen technical problems arise. As ofSeptember 30, 2013 and June 30, 2013, included in the Company’s accrued expenses were $513,200 and $479,873 respectively, related to warranty obligations.Such amounts are included in accrued expenses in the accompanying consolidated balance sheets. The following is a summary of accrued warranty activity: Three Monthsand Year Ended September 30, 2013 June 30, 2013 Beginning balance $ $ Accruals for warranties during the period Settlements during the period ) ) Adjustments relating to preexisting warranties ) ) Ending balance $ $ 8 Revenue Recognition Revenues are recognized when persuasive evidence of a contractual arrangement exits, delivery has occurred or services have been rendered, the seller’s price to buyer is fixed and determinable, and collectability is reasonably assured. The portion of revenue related to installation and final acceptance, is deferred until such installation and final customer acceptance are completed. For sales arrangements containing multiple elements (products or services), revenue relating to undelivered elements is deferred at the estimated fair value until delivery of the deferred elements. To be considered a separate element, the product or service in question must represent a separate unit under SEC Staff Accounting Bulletin 104, and fulfill the following criteria: the delivered item(s) has value to the customer on a standalone basis; there is objective and reliable evidence of the fair value of the undelivered item(s); and if the arrangement includes a general right of return relative to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in our control. If the arrangement does not meet all criteria above, the entire amount of the transaction is deferred until all elements are delivered. Revenue from time and materials based service arrangements is recognized as the service is performed. The portion of revenue related to engineering and development is recognized ratably upon delivery of the goods or services pertaining to the underlying contractual arrangement or revenue is recognized as certain activities are performed by the Company over the estimated performance period. The Company charges shipping and handling fees when products are shipped or delivered to a customer, and includes such amounts in net revenues. The Company reports its revenues net of estimated returns and allowances. Revenues from government funded research and development contracts are recognized proportionally as costs are incurred and compared to the estimated total research and development costs for each contract. In many cases, the Company is reimbursed only a portion of the costs incurred or to be incurred on the contract. Government funded research and development contracts are generally multi-year, cost-reimbursement and/or cost-share type contracts. The Company is generally reimbursed for reasonable and allocable costs up to the reimbursement limits set by the contract. Total revenues of $1,069,122 and $1,823,321 were recognized for the three months ended September 30, 2013 and 2012, respectively, and were comprised of one significant customer (82% of total revenues) and four significant customersfor 2012 (83% of total revenues). Engineering and Development Revenues On December 13, 2011, the Company entered into a joint development and license agreement with a global technology company to jointly develop flow batteries. The objective of the joint development agreement is to develop low cost, high energy density grid scale flow battery stacks and systems that could lead to a significant cost reduction for grid level storage.Under the terms of the joint development agreement, the Company was to receive $175,000 in December 2011 (subsequently received $175,000 in December 2011), payments of $75,000 every three months starting April 2012 through January 2013 (subsequently received $75,000 during April, June, and October of 2012) and $100,000 every three months starting in January 2013 through October 2013 (subsequently received $300,000 as of July 2013).The global technology company also purchased 186,667 shares of the Company’s common stock in December 2011 for $700,000.The Company recognizes revenue under this agreement upon achievement of certain performance milestones.The Company recognized $0 and $200,000 of revenue under this agreement in the three months ended September 30, 2013 and September 30, 2012, respectively. Milestone payments under collaborative arrangements are triggered by the results of the Company’s engineering and development efforts. Milestones related to the Company’s development-based activities may include initiation of various phases of engineering and development activities, successful completion of a phase of development, or delivery of specified equipment or products. Due to the uncertainty involved in meeting these development-based milestones, the development-based milestones are considered to be substantial (i.e. not just achieved through passage of time) at the inception of the collaboration agreement. In addition, the amounts of the payments assigned thereto are considered to be commensurate with the enhancement of the value of the delivered intellectual property as a result of our performance. The Company’s involvement is necessary to the achievement of development-based milestones. The Company accounts for development-based milestones as revenue upon achievement of the substantive milestone events. In addition, upon the achievement of development-based milestone events, the Company has no future performance obligations related to any milestone payments. Included in engineering and development revenues were $0 and $218,183 respectively, for the three months ended September 30, 2013 and 2012 related to the collaborative agreements.Engineering and development costs related to the collaboration agreements totaled $0 and $45,065 for the three months ended September 30, 2013 and 2012, respectively. As of September 30, 2013 and June 30, 2013, the Company had no unbilled amounts from engineering and development contracts in process. The Company had received $125,663 and $45,300 in customer payments for engineering and development contracts, representing deposits in advance of performance of the contracted work, as of September 30, 2013 and June 30, 2013, respectively. 9 Advanced Engineering and Development Expenses The Company expenses advanced engineering and development costs as incurred. These costs consist primarily of labor, overhead, and materials to build prototype units, materials for testing, development of manufacturing processes and include consulting fees and other costs. To the extent these costs are separately identifiable, incurred and funded by advanced engineering and development type agreements with outside parties, they are shown separately on the consolidated statements of operations as a “cost of engineering and development.” Stock-Based Compensation The Company measures all “Share-Based Payments," including grants of stock options, restricted shares and restricted stock units to be recognized in its consolidated statement of operations based on their fair values on the grant date, which is consistent with FASB ASC Topic 718, “Stock Compensation,” guidelines. Accordingly, the Company measures share-based compensation cost for all share-based awards at the fair value on the grant date and recognition of share-based compensation over the service period for awards that are expected to vest. The fair value of stock options is determined based on the number of shares granted and the price of the shares at grant, and calculated based on the Black-Scholes valuation model. The Company compensates its outside directors primarily with restricted stock units (“RSUs”) rather than cash.The grant date fair value of the restricted stock unit awards is determined using the closing stock price of the Company’s common stock on the day prior to the date of the grant, with the compensation expense amortized over the vesting period of restricted stock unit awards, net of estimated forfeitures. The Company only recognizes expense in its statements of operations for those options or shares that are expected ultimately to vest, using two attribution methods to record expense, the straight-line method for grants with only service-based vesting or the graded-vesting method, which considers each performance period, for all other awards. See Note 9. Income Taxes The Company records deferred income taxes in accordance with FASB ASC Topic 740, “Accounting for Income Taxes.” This ASC Topic requires recognition of deferred income tax assets and liabilities for temporary differences between the tax basis of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance when necessary to reduce deferred income tax assets to the amount expected to be realized.There were no net deferred income tax assets recorded as of September 30, 2013 and June 30, 2013. The Company applies a more-likely-than-not recognition threshold for all tax uncertainties as required under FASB ASC Topic 740, which only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities. The Company’s U.S. Federal and Australianincome tax returns for the years ended June 30, 2010 through June 30, 2013 and the Company’s Wisconsin income tax returns for the years ended June 30, 2009 through June 30, 2013 are subject to examination by taxing authorities. Foreign Currency The Company uses the United States dollar as its functional and reporting currency, while the Australian dollar and Hong Kong dollar are the functional currencies of its foreign subsidiaries. Assets and liabilities of the Company’s foreign subsidiaries are translated into United States dollars at exchange rates that are in effect at the balance sheet date while equity accounts are translated at historical exchange rates. Income and expense items are translated at average exchange rates which were applicable during the reporting period. Translation adjustments are accumulated in accumulated other comprehensive loss as a separate component of equity in the consolidated balance sheets. Loss per Share The Company follows the FASB ASC Topic 260, “Earnings per Share,” provisions which require the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings (net loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with the FASB ASC Topic 260, any anti-dilutive effects on net income (loss) per share are excluded.For the three months ended September 30, 2013 and 2012 there were9,738,542 and2,841,083 shares of common stock underlying convertible preferred stock, options, restricted stock units and warrants that are excluded, respectively. 10 Concentrations of Credit Risk and Fair Value Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable. The Company maintains significant cash deposits primarily with three financial institutions.All deposits are fully insured as of September 30, 2013. The Company has not previously experienced any losses on such deposits. Additionally, the Company performs periodic evaluations of the relative credit ratings of these institutions as part of its banking strategy. Concentrations of credit risk with respect to accounts receivable are limited due to accelerated payment terms in current customer contracts and creditworthiness of the current customer base. The carrying amounts of cash and cash equivalents, accounts receivable, other current assets, accounts payable and accrued expenses approximate fair value due to the short-term nature of these instruments. The carrying value of bank loans and notes payable approximate fair value based on their terms which reflect market conditions existing as of September 30, 2013 and June 30, 2013. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. It is reasonably possible that the estimates we have made may change in the near future. Significant estimates underlying the accompanying consolidated financial statements include those related to: · the timing of revenue recognition; · the allowance for doubtful accounts; · provisions for excess and obsolete inventory; · the lives and recoverability of property, plant and equipment and other long-lived assets, including goodwill and other intangible assets; · contract costs and reserves; · warranty obligations; · income tax valuation allowances; · stock-based compensation;and · valuation of warrants. Reclassifications Certain amounts previously reported have been reclassified to conform to the current presentation. Segment Information The Company has determined that it operates as one reportable segment. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. In July 2013, the FASB issued ASU 2013-11 – Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which requires an unrecognized tax benefit to be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, similar tax loss, or a tax credit carryforward. To the extent the tax benefit is not available at the reporting date under the governing tax law or if the entity does not intend to use the deferred tax asset for such purpose, the unrecognized tax benefit should be presented as a liability and not combined with deferred tax assets. ASU 2013-11 is effective for annual periods, and interim periods within those years, beginning after December 15, 2013. The amendments are to be applied to all unrecognized tax benefits that exist as of the effective date and may be applied retrospectively to each prior reporting period presented.The Company expects no material impact to its financial statements as a result of adopting this pronouncement. 11 In April 2013, the FASB issued ASU 2013-07 – Presentation of Financial Statements (Topic 205) – Liquidation Basis of Accounting. The amendments require an entity to prepare its financial statements using the liquidation basis of accounting when liquidation is imminent. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). If a plan for liquidation was specified in the entity’s governing documents from the entity’s inception (for example, limited-life entities), the entity should apply the liquidation basis of accounting only if the approved plan for liquidation differs from the plan for liquidation that was specified at the entity’s inception. The amendments require financial statements prepared using the liquidation basis of accounting to present relevant information about an entity’s expected resources in liquidation by measuring and presenting assets at the amount of the expected cash proceeds from liquidation. The entity should include in itspresentation of assets any items it had not previously recognized under U.S. GAAP but that it expects to either sell in liquidation or use in settling liabilities (for example, trademarks). The amendments are effective for entities that determine liquidation is imminent during annual reporting periods beginning after December 15, 2013, and interim reporting periods therein. Entities should apply the requirements prospectively from the day that liquidation becomes imminent. Early adoption is permitted. The adoption is not expected to have an impact on the Company’s consolidated financial statements in its present condition. In March 2013, the FASB issued ASU 2013-05 – Foreign Currency Matters (Topic 830) – Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Group of Assets within a Foreign Entity or of an Investment in a Foreign Entity. These amendments provide guidance on releasing cumulative translation adjustments when a reporting entity (parent) ceases to have a controlling financial interest in a subsidiary or a group of assets that is a non-profit activity or a business within a foreign entity. In addition, these amendments provide guidance on the release of cumulative translation adjustments in partial sales of equity method investments and in step acquisitions. The amendments are effective for fiscal years and interim reporting periods within those years, beginning after December 15, 2013. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption.The Company is required to adopt this standard beginning July 1, 2014. The Company does not anticipate these changes to have an impact on its consolidated financial statements. In February 2013, the FASB issued ASU 2013-04 – Liabilities (Topic 405) – Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation is Fixed at the Reporting Date. These amendments provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. Examples of obligations within this guidance are debt arrangements, other contractual obligations, and settled litigation and judicial rulings. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. These amendments shall be applied retrospectively to all prior periods presented for those obligations within the scope of this Subtopic that exist at the beginning of an entity’s fiscal year of adoption. Early adoption is permitted. The adoption of these amendments is not expected to have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU No. 2013-02 — Comprehensive Income (Topic 220) — Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements. However, the amendments require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. This guidance is effective prospectively for reporting periods beginning after December 15, 2012. The Company adopted this guidance in the third quarter of fiscal year 2013. This new guidance did not impact the Company’s presentation, financial position, and results of operations. In September 2011, the FASB issued an update to ASC Topic 350, Intangibles — Goodwill and Other.This ASU amended the guidance in ASC Topic 350-20 on testing for goodwill impairment. The revised guidance allows entities testing for goodwill impairment to have the option of performing a qualitative assessment before calculating the fair value of the reporting unit. The ASU did not change how goodwill is calculated or assigned to reporting units, nor did it revise the requirement to test annually for impairment. The ASU was limited to goodwill and did not amend the annual requirement for testing other indefinite-lived intangible assets for impairment. We adopted this ASU as of our 2012 goodwill impairment testing. The adoption of this ASU did not impact our consolidated financial statements. 12 In July 2012, the FASB issued ASC update No. 2012-02 - Intangibles — Goodwill and Other (Topic 350), Testing Indefinite-Lived Intangible Assets for Impairment (“ASC 2012-02”). Under the amendments in this update, a company has the option first to assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Topic 350. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. If after assessing the qualitative factors, a company determines it does not meet the more-likely-than-not threshold, a company is required to perform the quantitative impairment test by calculating the fair value of an indefinite-lived intangible asset and comparing the fair value with the carrying amount of the asset. The amendments in this update were effective for annual and interim impairment test performed for fiscal years beginning after September 15, 2012 (early adoption permitted). The Company adopted this guidance in the second quarter of fiscal year 2013.The adoption of this update had no impact on its financial statements. NOTE 2 – CHINA JOINT VENTURE On August 30, 2011, the Company entered into agreements providing for establishment of a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”).Joint venture partners include ZBB PowerSav Holdings Limited (“Holdco”), AnHui Xinlong Electrical Co. and Wuhu Huarui Power Transmission and Transformation Engineering Co.The Joint Venture was established upon receipt of certain governmental approvals from China which were received in November 2011. The Joint Venture operates through a jointly-owned Chinese company located in Wuhu City, Anhui Province named Anhui Meineng Store Energy Co., Ltd. (“AHMN”).AHMN intends to initially assemble and ultimately manufacture the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. In connection with the Joint Venture, on August 30, 2011 the Company and certain of its subsidiaries entered into the following agreements: · Joint Venture Agreement of Anhui Meineng Store Energy Co., Ltd. (the “China JV Agreement”) by and between ZBB PowerSav Holdings Limited, a Hong Kong limited liability company (“Holdco”), and Anhui Xinrui Investment Co., Ltd, a Chinese limited liability company; and · Limited Liability Company Agreement of ZBB PowerSav Holdings Limited by and between ZBB Cayman Corporation and PowerSav New Energy Holdings Limited (the “Holdco Agreement”). In connection with the Joint Venture, upon establishment of AHMN, the Company and certain of its subsidiaries entered into the following agreements: · Management Services Agreement by and between AHMN and Holdco (the “Management Services Agreement”); · License Agreement by and between Holdco and AHMN (the “License Agreement”); and · Research and Development Agreement by and between the Company and AHMN (the “Research and Development Agreement”). Pursuant to the China JV Agreement, AHMN was capitalized with approximately $13.6 million of equity capital.The Company’s only capital contributions to the Joint Venture were the contribution of technology to AHMN via the License Agreement and $200,000 in cash.The Company’s indirect interest in AHMN equals approximately 33%. The Company’s investment in AHMN was made through Holdco.Pursuant to the Holdco Agreement, the Company contributed to Holdco technology via a license agreement with an agreed upon value of approximately $4.1 million and $200,000 in cash in exchange for a 60% equity interest and PowerSav agreed to contribute to Holdco $3.3 million in cash in exchange for a 40% equity interest.The initial capital contributions (consisting of the Company’s technology contribution and one half of required cash contributions) were made in December 2011. The subsequent capital contributions (consisting of one half of the required cash contribution) were made on May 16, 2012.For financial reporting purposes, Holdco’s assets and liabilities are consolidated with those of the Company and PowerSav’s 40% interest in Holdco is included in the Company’s consolidated financial statements as a noncontrolling interest.For the years ended September 30, 2013 and September 30, 2012, AHMN had a net loss of $544,487 and $632,385, respectively. The Company’s basis in the technology contributed to Holdco is $0 due to U.S. GAAP requirements related to research and development expenditures.The difference of approximately $4.1 million in the Company’s basis in this technology and the valuation of the technology by AHMN is accounted for by the Company through the elimination of the amortization expense recognized by AHMN related to the technology. 13 The Company has the right to appoint a majority of the members of the Board of Directors of Hong Kong Holdco and Hong Kong Holdco has the right to appoint a majority of the members of the Board of Directors of AHMN. Pursuant to the Management Services Agreement Holdco will provide certain management services to AHMN in exchange for a management services fee equal to five percent of AHMN’s net sales for the first five years and three percent of AHMN’s net sales for the subsequent three years. Pursuant to the License Agreement, Holdco granted to AHMN (1) an exclusive royalty-free license to manufacture and distribute the Company’s ZBB EnerStore, zinc bromide flow battery, version three (V3) (50KW) and ZBB EnerSection, power and energy control center (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. Pursuant to the Research and Development Agreement, AHMN may request the Company to provide research and development services upon commercially reasonable terms and conditions.AHMN would pay the Company’s fully-loaded costs and expenses incurred in providing such services. The Company had product sales of $44,478 and $703,438 to AHMN during the three months ended September 30, 2013 and 2012, respectively. The operating results for AHMN for the three months ended September 30, 2013 and 2012 are summarized as follows: Three months ended September 30, Revenues $ $ - Gross Profit (loss) ) - Income (loss) from operations ) ) Net Income (loss) ) ) NOTE 3 - GOING CONCERN The accompanying consolidated financial statements have been prepared on the basis of a going concern which contemplates that the Company will be able to realize assets and discharge its liabilities in the normal course of business. Accordingly, they do not give effect to any adjustments that would be necessary should the Company be required to liquidate its assets. The Company incurred a net loss of $2,596,791 attributable to ZBB Energy Corporation for the three months ended September 30, 2013 and as of September 30, 2013 has an accumulated deficit of $83,529,615 and total ZBB Energy Corporation equity of $4,418,410.The ability of the Company to settle its total liabilities of $7,718,116 and to continue as a going concern is dependent upon obtaining additional financing, closing additional sales orders and achieving profitability.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. We believe that cash and cash equivalents on hand at September 30, 2013 and other potential sources of cash, will be sufficient to fund our current operations through the second quarter of fiscal year 2014 and we will require additional investment capital or other funding to maintain our operations thereafter. Accordingly, the Company is actively exploring various alternatives including strategic partnership transactions that may be available to the Company.We are currently in active discussions with several parties regarding potential strategic partnership and/or license and development transactions.If the Company is unable to obtain additional required funding, the Company’s financial condition and results of operations may be materially adversely affected and the Company may not be able to continue operations. NOTE 4 – INVENTORIES Inventories are comprised of the following as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Raw materials $ $ Work in progress Total $ $ 14 NOTE 5– PROPERTY, PLANT & EQUIPMENT Property, plant, and equipment are comprised of the following as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Land $ $ Building and improvements Manufacturing equipment Office equipment Assets held for lease Construction in process - Total, at cost Less, accumulated depreciation ) ) Property, Plant & Equipment, Net $ $ NOTE 6– INTANGIBLE ASSETS Intangible assets are comprised of the following as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30,2013 Non-compete agreement $ $ License agreement Trade secrets Total, at cost Less, accumulated amortization ) ) Intangible Assets, Net $ $ Estimated amortization expense for the fiscal period ending June 30, 2014 is $411,073. NOTE 7 – GOODWILL The Company acquired ZBB Technologies, Inc., a former wholly-owned subsidiary, through a series of transactions in March 1996.ZBB Technologies Inc. was subsequently merged with and into ZBB Energy Corporation on January 1, 2012.The goodwill amount of $1.134 million, the difference between the price paid for ZBB Technologies, Inc. and the net assets of the acquisition, amortized through fiscal 2002, resulted in the net goodwill amount of $803,079 as of September 30, 2013 and June 30, 2013. NOTE 8 – BANK LOANS AND NOTES PAYABLE The Company's debt consisted of the following as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Bank loans and notes payable-current $ $ Bank loans and notes payable-long term Total $ $ 15 Bank loans and notes payable consisted of the following at September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Bank loan payable of principal and interest at a rate equal to prime plus 1.50%, asdefined, subject to a floor of 4.75% with any principal due at maturity on January 1,2014; collateralized by accounts receivable and inventory related to a specificcustomer contract. $ $ Note payable to the seller of Tier Electronics LLC payable in annual installments of$450,000 on January 21, 2013 and $495,000 on January 21, 2014.Interest accruesat a rate of 8% and is payable monthly.The promissory note is collateralized by theCompany’s membership interest in its wholly-owned subsidiary Tier Electronics LLC.See note (a) below. Note payable to Wisconsin Department of Commerce payable in monthlyinstallments of $23,685, including interest at 2%, with the final payment dueMay 1, 2018; collateralized by equipment purchased with the loan proceeds andsubstantially all assets of the Company not otherwise collateralized.The Companyis required to maintain and increase a specified number of employees, and theinterest rate is increased in certain cases for failure to meet this requirement.Seenote (b) below. Bank loan payable in fixed monthly payments of $6,800 of principal and interestat a rate of .25% below prime, as defined, subject to a floor of 5% as of June 30,2013 and 2012 with any principal due at maturity on June 1, 2018; collateralized bythe building and land. Note payable in fixed monthly installments of $6,716 of principal and interest ata rate of 5.5% with any principal due at maturity on May 1, 2028; collateralizedby the building and land. Bank loan payable in monthly installments of $21,000 of principal and interest at arate equal to prime, as defined, subject to a floor of 4.25%; paid in full during fiscal 2014. - $ $ (a) If the federal capital gains tax rate exceeds 15% and or the State of Wisconsin capital gains tax rate exceeds 5.425% at any time prior to the payment in full of the unpaid principal balance and accrued interest on the promissory note, then the principal amount of the promissory note shall be retroactively increased by an amount equal to the product of (a) the aggregate amount of federal and state capital gain realized by the Seller or Seller’s sole member, as applicable, in connection with the acquisition, multiplied by (b) thedifference between (i) the combined federal and State of Wisconsin capital gains tax rate as of the date of calculation, minus (ii) the combined federal and State of Wisconsin capital gains tax rate of 20.425% as of January 21, 2011.Any adjustment to the principal amount of the promissory note shall be effected by increasing the amount of the last payment due under the promissory note without affecting the next regularly scheduled payment(s) under the promissory note.On January 2, 2013, the American Taxpayer Relief Act of 2012 was signed, effectively raising the top rate for capital gains to 20%.The Company recorded an additional $45,000 of principal due under this note as other expense for the year ended June 30, 2013. (b) As of April 2013, the Wisconsin Department of Commerce granted the Company a 12 month deferral of the required installment payments of $22,800.On March 1, 2014, fifty equal monthly installments of $23,685 will commence through April 1, 2018 with the final installment due on May 1, 2018. 16 Maximum aggregate annual principal payments for fiscal periods subsequent to September 30, 2013 are as follows: 2014 (nine months) $ 2019 and thereafter $ NOTE 9 – EMPLOYEE/DIRECTOR EQUITY INCENTIVE PLANS During the three months ended September 30, 2013 and 2012, the Company’s results of operations include compensation expense for stock options granted and restricted shares vested under its various equity incentive plans. The amount recognized in the financial statements related to stock-based compensation was $284,080 and $236,150, based on the amortized grant date fair value of options and vesting of restricted shares during the three months ended September 30, 2013 and 2012, respectively. At the annual meeting of shareholders held on November 7, 2012 the Company’s shareholders approved an amendment of the 2010 Omnibus Long-Term Incentive Plan (“Omnibus Plan”) which increased the number of shares of the Company’s common stock available for issuance pursuant to awards under the Omnibus Plan by 900,000 shares and the creation of the 2012 Non-employee Director Equity Compensation Plan (“2012 Director Equity Plan”), under which the Company may issue up to 700,000 restricted stock unit awards and other equity awards to our non-employee directors pursuant to the Company’s director compensation policy. During the three months ended September 30, 2013 options to purchase 200 shares were granted to employees exercisable at a price of $1.90 and exercisable at various dates through September 2021.As of September 30, 2013, an additional 902,327 shares were available to be issued under the Omnibus Plan. On January 21, 2011, certain members of management of Tier Electronics LLC were awarded inducement options to purchase a total of 150,000 shares of the Company’s common stock at an exercise price of $5.75.The options vest as follows: (1) 84,000 vest in three equal annual installments beginning on December 31, 2011 based on achievement of certain performance targets, (2) 66,000 vest in three equal annual installments beginning on the one-year anniversary of the grant date.As of September 30, 2013, of the 84,000 shares 28,000 shares had vested and 28,000 shares were cancelled and of the 66,000 shares 44,000 shares had vested. In January 2010 the Company’s new President and CEO was awarded two inducement option grants covering a total of 100,000 shares with an exercise price of $6.65 per share.20,000 of these options vested in two equal installments on June 30, 2010 and December 31, 2010, based on the satisfaction of certain performance targets for each of the six-month periods then ended.The remaining 80,000 of these options vested over three years with the first one-third vesting on January 7, 2011 and the remaining two-thirds vested in 24 equal monthly installments beginning on January 31, 2011 and ending on December 31, 2012. In November 2011 the Company’s Chief Operating Officer was awarded two inducement option grants covering a total of 100,000 shares with an exercise price of $3.95 per share.20,000 of these options provided for vesting in two equal installments on September 30, 2012 and June 30, 2013 based on the achievement of certain performance targets. As of September 30, 2013, 5,000 of these shares had vested and the remaining 15,000 shares were cancelled.The remaining 80,000 of these options will vest over three years with the first one-quarter vesting on November 9, 2012 and the remaining three quarters vesting in 24 equal monthly installments beginning on December 9, 2012 and ending November 9, 2014. As of September 30, 2013, 48,889 of the remaining 80,000 shares had vested. In aggregate for all plans, at September 30, 2013 the Company had a total of 780,050 options outstanding, 1,131,687 RSUs outstanding and 902,327 shares available for future grant under the Omnibus Plan. 17 Information with respect to stock option activity under the employee and director plans is as follows: Number of Options Weighted Average Exercise Price Per Share Balance at July 1, 2012 $ Options granted Options forfeited ) Balance at June 30, 2013 Options granted Options forfeited ) Balance at September 30, 2013 $ The following table summarizes information relating to the stock options outstanding at September 30, 2013: Outstanding Exercisable Range of Exercise Prices Number of Options Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number of Options Average Remaining Contractual Life (in years) Weighted Average Exercise Price $1.70 to $2.50 $ $ $2.51 to $5.00 $5.01 to $7.50 $7.51 to $17.95 Balance at September 30, 2013 During the three months ended September 30, 2013 options to purchase 200 shares were granted to employees exercisable at $1.90 per share based on service based vesting terms from July 2013 through September 2016 and exercisable at various dates through September 2021. During the three months ended September 30, 2012 options to purchase 128,010 shares were granted to employees exercisable at prices from $1.75 to $1.90 per share based on various service and performance based vesting terms from July 2012 through September 2015 and exercisable at various dates through September 2020. The fair value of each option granted is estimated on the date of grant using the Black-Scholes option-pricing method. The Company uses historical data to estimate the expected price volatility, the expected option life and the expected forfeiture rate. The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. The following assumptions were used to estimate the fair value of options granted during the three months ended September 30, 2013 and 2012 using the Black-Scholes option-pricing model: Three months ended September 30, Expected life of option (years) 4 4 Risk-free interest rate 0.95 - 1.20% 0.46 - 0.54% Assumed volatility 94 - 95% 104% Expected dividend rate 0% 0% Expected forfeiture rate 5.55 - 5.62% 4.19 - 6.66% Time-vested and performance-based stock awards, including stock options, restricted stock and restricted stock units, are accounted for at fair value at date of grant.Compensation expense is recognized over the requisite service and performance periods. 18 A summary of the status of unvested employee stock options as of September 30, 2013 and June 30, 2013 and changes during the three months and year then ended is presented below: Number of Options Weighted Average GrantDate FairValue Per Share Balance at July 1, 2012 $ Granted Vested ) Forfeited ) Balance at June 30, 2013 Granted Vested ) Forfeited ) Balance at September 30, 2013 $ Total fair value of options granted in the three months ended September 30, 2013 and 2012 was $124 and $151,642, respectively.At September 30, 2013, there was $95,530 in unrecognized compensation cost related to unvested stock options, which is expected to be recognized over the next three years. The Company compensates its directors with restricted stock units (“RSUs”) and cash.On November 9, 2011, 109,610 RSUs were granted to the Company’s directors in payment of directors fees through November 2012 under the Omnibus Plan.As of November 2012, all 109,610 shares had vested.On November 7, 2012, an additional 220,000 shares were granted to the Company’s directors in payment of directors fees through November 2013 under the 2012 Director Equity Plan.As of September 30, 2013, 220,000 of the shares had vested and there were $60,500 in directors’ fees expense settled with RSUs for the three months ended September 30, 2013. On May 6, 2011, the Company’s President and CEO was awarded 40,000 RSUs that vested ratably over a three year period.On March 23, 2012, the Company’s President and CEO was awarded 100,000 RSUs which vested based on the satisfaction of certain performance targets for the six-month period ending September 30, 2012.As of September 30, 2012, 90,000 shares had vested and the remaining shares were cancelled. In January of 2013, the Company issued 8,000 shares related to RSUs issued as compensation for services to a consultant in November of 2010. On May 1, 2013, the Company’s President and CEO and Chief Operating Officer were awarded 200,000 RSUs each which will vest on the satisfaction of certain performance targets for the eight-month period ending December 31, 2013. As of September 30, 2013 there were 458,334 unvested RSUs outstanding which will vest through January 15, 2016 and $740,834 in unrecognized compensation cost related to unvested RSUs which are expected to be recognized through January 15, 2016.Shares of common stock related to vested RSUs are to be issued six months after the holder’s separation from service with the Company. 19 The table below summarizes the status of restricted stock unit balances: Number of Restricted Stock Units Weighted Average Valuation Price Per Unit Balance at July 1, 2012 $ RSUs granted RSUs forfeited ) Shares issued ) Balance at June 30, 2013 RSUs granted RSUs forfeited - - Shares issued - - Balance at September 30, 2013 $ NOTE 10 - WARRANTS At September 30, 2013, the following warrants to purchase the Company’s common stock were outstanding and exercisable: · 81,579 warrants in connection with the Underwriting Agreement entered into with MDB Capital Group, LLC as part of underwriting compensation which provided for the sale of $3 million of preferred stock as described in Note 11 on September 27, 2013 exercisable at $0.95 per share and which expire in September 2016. · 3,157,895 warrants in connection with Securities Purchase Agreements entered into with certain investors providing for the sale of a total of $3 million of preferred stock described in Note 11 on September 27, 2013 exercisable at $0.95 per share and which expire in September 2016. · 15,000 warrants as partial payment for services exercisable at $2.10 per share which expire in July 2015. · 579,061 warrants in connection with the Underwriting Agreement entered into with MDB Capital Group, LLC as part of underwriting compensation which provided for the sale of $12 million of common stock as described in Note 11 on June 19, 2012 exercisable at $2.375 per share and which expire in June 2017. · 511,604 warrants in connection with Securities Purchase Agreements entered into with certain investors providing for the sale of a total of $2,465,000 of Zero Coupon Convertible Subordinated Notes as described in Note 8 on May 1, 2012 exercisable at $2.65 per share and which expire in May 2017. · 12,100 warrants as partial payment for services exercisable at $5.00 per share which expire March 2015 through July 2015. · 8,000 warrants to an equipment supplier in January 2011 exercisable at $2.80 per share and which expire in January 2014.The fair value of the warrants was $11,834 and was included in the cost of the equipment. · 224,375 warrants acquired by certain purchasers of Company shares in March 2010 exercisable at $5.20 per share and which expire in September 2015. · 71,667 warrants acquired by certain purchasers of Company shares in August 2009 exercisable at $6.65 per share and which expire in August 2015. For the three months ended September 30, 2013, the Company recognized approximately $458 of expense related to warrants. 20 The table below summarizes warrant balances: Number of Warrants Weighted Average Exercise Price Per Share Balance at July 1, 2012 Warrants granted Warrants expired - - Warrants exercised - - Balance at June 30, 2013 $ Warrants granted Warrants expired - - Warrants exercised - - Balance at September 30, 2013 $ NOTE 11 – EQUITY On September 26, 2013 the Company entered into a Securities Purchase Agreement with certain investors providing for the sale of 3,000 shares of Series B Convertible Preferred Stock (the “Preferred Stock”).Certain Directors of the Company purchased 500 shares. Shares of Preferred Stock were sold for $1,000 per share (the “Stated Value”) and accrue dividends on the Stated Value at an annual rate of 10%.At September 30, 2013 the Preferred Stock was convertible into a total of 3,160,525 shares of common stock of the Company (“Common Stock”) at a conversion price equal to $0.95.Upon any liquidation, dissolution or winding up of the Corporation, holders of Preferred Stock are entitled to receive out of the assets of the Company an amount equal to two times the Stated Value, plus any accrued and unpaid dividends thereon. At September 30, 2013 the liquidation preference of the Preferred Stock was $6,002,499. In connection with the purchase of the Preferred Stock, investors received warrants to purchase a total of 3,157,895 shares of Common Stock at an exercise price of $0.95.The warrants are exercisable at any time prior to September 27, 2016.In addition, the Company issued a total of 81,579 warrants to a placement agent in connection with the transaction.These warrants expire on September 27, 2016. The net proceeds to the Company, after deducting $90,127 of offering costs, were $2,909,873. On March 13, 2013, the Company entered into a common stock purchase agreement (the “Aspire Purchase Agreement”) with Aspire Capital Fund, LLC, an Illinois limited liability company, under which Aspire Capital committed over a two year period to purchase up to $10 million of ZBB Energy common stock based on prevailing market prices over a period preceding each sale, subject to certain terms and conditions. On March 19, 2013 the Company issued 345,098 shares to Aspire Capital in consideration for Aspire Capital’s entry into the Aspire Purchase Agreement and Aspire Capital purchased 588,235 shares for $1,000,000 pursuant to the agreement at $1.70 per share. On March 25, 2013 and March 26, 2013, Aspire Capital purchased a total of 992,720 shares pursuant to the Aspire Purchase Agreement at a price per share of $1.50 for a total purchase price of $1,500,000. Aspire Capital purchased 100,000 shares at a per share price of $1.5175 for a total purchase price of $151,750 on April 4, 2013; 90,000 shares at a per share price of $1.6655 for a total purchase price of $149,895 on April 12, 2013; and 70,000 shares at a per share price of $1.4595 for a total purchase price of $102,165 on May 3, 2013. Through September 30, 2013 the Company had issued a total of $2,903,190 of shares of common stock under this facility and $7,096,190 remained available.In accordance with applicable NYSE MKT rules, shareholder approval would have been required for the Company to sell in excess of 3,104,341 shares pursuant to the Aspire Purchase Agreement.Through September 30, 2013 the Company had issued a total of 2,186,053 shares pursuant to the Aspire Purchase and had the ability to sell up to 918,288 additional shares under the Aspire Purchase Agreement.The Company has not made any additional sales to Aspire under the Agreement since June 30, 2013.In light of limitations on the Company’s ability to continue to effectively use the Aspire Purchase Agreement, including NYSE MKT limitations and SEC registration requirements the Company has no current plans to sell any additional shares under the agreement. 21 On June 19, 2012 the Company issued 6,320,000 shares of its common stock at a price to the public of $1.90 per share. The net proceeds to ZBB from this offering were approximately $10.7 million after deducting approximately $1.3 million in underwriting discounts and other offering expenses.In connection with the offering, the Company granted the underwriter warrants to purchase 579,061 shares of common stock at an exercise price of $2.375 per share.These warrants expire on June 13, 2017.The estimated fair value of these warrants was $1,024,726, as determined using the Black-Scholes methodology (assuming estimated volatility of 100.86%, risk-free interest rate of 0.71%, expected dividend yield of 0.0%). This amount was recorded as both an increase to additional paid in capital and as a non-cash issuance cost of the financing transaction. On July 5, 2012 the underwriter for the Company’s June 2012 underwritten public offering exercised substantially all of its over-allotment option and purchased an additional 918,257 shares of the Company's common stock. The net proceeds to the Company from this issuance were $1,600,000 after deducting approximately $143,000 in offering expenses. On January 31, 2012 and February 1, 2012, the Company entered into Stock Purchase Agreements with certain investors including certain members of the Company’s Board of Directors and management providing for the issuance of a total of 886,321 shares of the Company’s common stock for an aggregate purchase price of $3,165,000 at a weighted average price per share of $3.55.The net proceeds to the Company, after deducting $308,049 of offering costs, were $2,856,954. NOTE 12 – COMMITMENTS Leasing Activities The Company leases its Australian research and development facility from a non-related Australian company under the terms of a lease that expires October 31, 2016.The rental rate was $75,596 per annum (A$72,431) and was subject to an annual CPI adjustment. Rent expense was $22,945 and $25,409 for the three months ended September 30, 2013 and 2012, respectively.The Company renewed the lease on its Australian research and development facility through October 2016 at a rental rate of $95,855 per annum (A$95,000) subject to an annual CPI adjustment.The Company also leases a building from an officer of its subsidiary, Tier Electronics LLC, who is also a shareholder and director, under a lease agreement expiring December 31, 2014.The current year rental is $84,000 per annum and is subject to a CPI adjustment at renewal.The rent expense for the three months ended September 30, 2013 and 2012 was $21,000.The Company is required to pay real estate taxes and other occupancy costs related to the facility. The future payments required under the terms of the leases for fiscal periods subsequent to September 30, 2013 are as follows: 2014 (nine months) $ $ Employment Contracts The Company has entered into employment contracts with executives and management personnel. The contracts provide for salaries, bonuses and stock option grants, along with other employee benefits. The employment contracts generally have no set term and can be terminated by either party. There is a provision for payments of up to twelve months of annual salary as severance if we terminate a contract without cause, along with the acceleration of certain unvested stock option grants. NOTE 13 - RETIREMENT PLANS All Australian based employees are entitled to varying degrees of benefits on retirement, disability, or death.The Company contributes to an accumulation fund on behalf of the employees under an award which is legally enforceable.For U.S. employees, the Company has a 401(k) plan.All active participants are 100% vested immediately.Expenses under these plans were $32,326 and $30,453 for the three months ended September 30, 2013 and 2012, respectively. 22 NOTE 14— INCOME TAXES The provision (benefit) for income taxes consists of the following: Three months ended September 30, Current $ ) $
